DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17, in the reply filed on October 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement  (see Applicants’ specification paragraphs [0054]-[0062]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low pH”, “high pH”, and “high quality” in claim 1 are relative terms which render the claim indefinite. The term “low pH” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-16 are also rejected by virtue of its dependency. 
Claim 1 recites “high pH precipitation” and “gypsum precipitation unit”.  It is unclear if “high pH precipitation” and “gypsum precipitation unit” are two separate and distinct components of the process or the same component.  
Claim 4 recites the limitation “the byproduct”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein dissolved carbon dioxide is removed from the low pH solution by air stripping”.  It is unclear if the air stripping feature of claim 1 is the same as or different from the low pH degasification step, as recited in claim 1.  For the sake of compact prosecution, claim 12 is understood as the “air stripping” limitation being the same as the “low pH degasification” step, as recited in claim 1, which claim 12 is dependent upon. 
Claim 14 recites “selectively precipitated high purity magnesium hydroxide is removed from solution by a process that removes suspended solids from solution”.  Claim 14 is dependent on claim 13, which recites “wherein the pH of the feed water solution after degasification is raised to greater than pH 10.5 by addition of a strong base to achieve selective removal of high purity commodifiable magnesium hydroxide”.  It is unclear if claim 14 is reciting an additional step “a process that removes suspended solids from solution” or is further defining the “high pH precipitation” step, as recited in independent claim 1.  
Claim 15 recites “the pH of the water is adjusted to approximately pH 7.0 after high pH selective magnesium hydroxide precipitation. during or prior to the ion exchange unit operation.”  Claim 15 recites a period in two locations, i.e. “precipitation. During” and “operation.”  For the sake of compact prosecution, claim 15 is understood as being “the pH of the water is adjusted to approximately pH 7.0 after high pH selective magnesium hydroxide precipitation, during or prior to the ion exchange unit operation”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1-6, 8, 9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 20190263697 (hereinafter US 697) in view of US PUB 20160367936 (hereinafter US 936). 
Regarding claim 1, US 697 discloses a system and method of treating saline water to generate potable water and water for irrigation as well as being capable of being used in other commercial and industrial fields, such as process feed water, boiler feed water, pharmaceutical, mining, and paper and pulp industries (see US 697 paragraphs [0002], [0004], [0041]-[0103]), which is deemed a process for treating brackish or saline water. 
The system of US 697 comprises “electrodialysis apparatus including one or more monovalent selective membranes and having an inlet fluidly connectable to a source of water to be treated having a concentration of dissolved salts of between 500 mg/L and 10,000 mg/L, a diluate outlet, and a concentrate outlet, a low-pressure nanofiltration apparatus positioned downstream of the electrodialysis apparatus and having an inlet fluidly connectable to the diluate outlet of the electrodialysis apparatus, a permeate outlet, and a retentate outlet, an irrigation distribution system fluidly connectable to the retentate outlet of the nanofiltration apparatus and with the diluate outlet of the electrodialysis apparatus, and a diverting system configured to vary an amount of diluate from the electrodialysis apparatus directed to the irrigation distribution system and an amount of diluate from the electrodialysis apparatus directed to the nanofiltration apparatus” (see US 697paragraph [0041] and figure 5; see also annotated figure below).  The system of US 697 comprises “a pre-filtration system in fluid communication between the source of water to be treated and the inlet of the electrodialysis apparatus. The pre-filtration system may include at least one of a microfilter, a settler, a screen filter, a microsand filter, and a coarse particle filter. The pre-filtration system may be preceded by a pH adjusting system and an air stripping system” (see US 697 paragraph [0043]).  Further, the pH of the water to be treated is reduced to as low as 4.2 by the addition of an acid, such as hydrochloric or sulfuric acid, prior to be adding to the air stripping apparatus (see US 697 paragraphs [0070] & [0199] and figure 5).  US 697 discloses that “the pH of the water to be treated may be adjusted to cause one or more dissolved species to precipitate or to be converted into a different form so that it may be removed from the water to be treated by, for example, filtration, settling, or air stripping. pH adjustment agents that may be used include, for example, hydrochloric acid, sulfuric acid, sodium hydroxide, or any other pH adjustment agent known in the art. Species that may be removed from the water to be treated may include, for example, elemental or ionic forms or compounds of any one or more of bicarbonate, iron, manganese, arsenic, sulfur, selenium (e.g., divalent selenate or selenite), boron, or silica. In other embodiments, a pre-treatment system may include a water softening apparatus, for example, an ion exchange system that may remove hardness components, for example, calcium from the water to be treated” (see US 697 paragraph [0151]), which is deemed performing, in sequence, the steps of pH degasification, precipitation; ion exchange, and nanofiltration.  

    PNG
    media_image1.png
    623
    941
    media_image1.png
    Greyscale

US 697 discloses a post-treatment operation(s) (see US 697 paragraphs [0149], [0152] & [0210] and figure 5).  US 697 does not explicitly disclose performing desalination after the nanofiltration step. 
US 936 discloses a water treatment system for “effluent generated in a process plant of, for example, a power plant or a chemical plant, such as the effluent discharged from a boiler, a reactor, a wet cooling tower of a condenser, a water treatment device, and the like can be treated at low cost in consideration of a countermeasure against mercury discharge without deteriorating efficiency of the boiler” (see US 936 paragraph [0009]).  In US 936, the water treatment system includes at least a wet desulfurization device, a dewatering device, mercury removing unit, a solid-liquid separation unit, a mixing unit, a desalination device and a spray drying device (see US 936, paragraphs [0011]-[0026] and figures 1-13).  US 936 discloses a desalination device comprising a deaeration unit upstream of a desalination device, a filtering device, a sedimentation tank and alkaline agent/adding tank (see US 936, figure 6, and paragraphs [0201]-[0203]).  In the US 936, the system may comprise up to three desalination devices (see US 936 paragraphs [0011], [0012], [0015], [0016], [0086]-[0087], [0123], [0134], [0138]-[0142], [0171]-[0179], [0189], [0194], [0199]-[0200], [0204] and figures 1 & 3-13).  In US 936, the system comprises a pre-treatment system, including a deaeration unit, a filtering device, a sedimentation tank and an alkaline agent/adding tank, prior to one or more desalination devices, in order to improve water recovery rate and/or remove impurities (see US 936 paragraphs [0011], [0012], [0015], [0167], [0170], [0178], [0199]-[0200] and figures 1 & 3-13).  
US 936 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.  US 936 and US 697 both address treatment of process feed water and/or boiler feed water (see US 697 paragraphs [0002] & [0004]; see US 936 paragraph [0009]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least one desalination device, as disclosed in US 936, into the system of US 697, because it would achieve improvement in water recovery rate and/or remove impurities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate at least one desalination device, as disclosed in US 936, into system the system of US 697, wherein the system of US 697 would be deemed a pre-treatment system to the desalination device of US 936 and reasonably expect the resulting apparatus to work as the prior art intended. 
Therefore, the system of US 697 in view of US 936 comprises performing, in sequence, the steps of pH degasification; pH precipitation; ion exchange, nanofiltration, and desalination to produce quality desalinated water.
As established above, the terms “low pH degasification”, “high pH precipitation” and “high quality desalinated water” are relative terms which render the claim indefinite. Nevertheless, the method and system of US 697 in view of US 936 discloses low pH degasification (see US 697 paragraphs [0070] & [0199]; see also US 936 paragraph [0203]), high pH precipitation (see US 697 paragraphs [0151] (“[t]he pH of the water to be treated may be adjusted to cause one or more dissolved species to precipitate or to be converted into a different form so that it may be removed from the water to be treated by, for example, filtration, settling, or air stripping. pH adjustment agents that may be used include, for example, hydrochloric acid, sulfuric acid, sodium hydroxide, or any other pH adjustment agent known in the art”); see US 936 paragraphs [0051], [0129] (“[a]n alkaline agent (e.g., Ca(OH)2) 71 and polymer (e.g., anionic polymer (trade name: Hishifloc H3O5 manufactured by Mitsubishi Heavy Industries Mechatronics Systems Ltd.) 72 are input to the effluent 22 at an adding tank 52 adjacent to the upstream side of the sedimentation tank 53, and pH inside the sedimentation tank 53 is controlled be in an alkaline pH area (e.g., pH: 8.5 to 11)” see paragraph [0129]) and high quality desalinated water (see US 697 abstract, paragraphs [0002], [0004], [0041], [0058], [0074], [0081], [0091], [0140]-[0143], [0146], [0158], [0185], [0210], [0214]-[0217] (potable water and water for irrigation); see US 936 paragraphs [0002], [0027], [0079], [0141], [0167], [0170], [0192], [0200] (reclaimed water, wherein salt content has been removed/improved water recovery)).  
The system of US 697 in view of US 936 discloses commodity materials are selectively obtained from the high pH precipitation (see US 936 paragraphs [0058], [0059], [0129]-[0132] (mercury sulfide, calcium carbonate and metal hydroxide)), ion exchange (see US 936 figures 1-13 (reclaimed water)); see US 697 paragraphs [0035], [0143], [0203], and figures 4 & 5 (“plurality of water streams or bodies, each of which may have differing water quality levels, from a source of water having high solids content, to a plurality of points of use, each of which may have differing requirements. Such aspects of the invention can provide systems and techniques that treat, for example, non-potable water to render it potable and/or suitable for irrigation, for livestock and/or poultry consumption, and/or for human consumption or use” see paragraph [0143]), nanofiltration (see US 697 paragraphs [0069], [0093], [0204] and figures 4 & 5(“the method further comprises directing permeate suitable for use as potable water from the permeate outlet of the nanofiltration apparatus to a potable water point of use” see paragraph [0069].) and gypsum precipitation unit (see US 963 paragraphs [0086], [0098], [0102], [0106], [0120]-[0123], and [0180]-[0182] and figures 1, 3-9, 13 & 14) operations. 
Regarding claim 2, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the brackish or saline water has a total dissolved solids (TDS) concentration of between 1,000 mg/L to 20,000 (see US 697 paragraphs [0148], [0156] and [0187]). 
Regarding claim 3, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the brackish or saline water is flue gas desulfurization (FGD) wastewater (see US 936 paragraph [0006], [0008], [0011], [0046]-[0048], [0063], [0066]-[0077], & [0234] 
Regarding claim 4, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the byproduct is a sodium chloride salt brine (see US 697 paragraphs [0190], [0202]-[0205] and figures 4 & 5 (“The electrodialysis apparatus 526 may remove, for example, about 80% of sodium chloride and potassium chloride and about 80% of the nitrate from the water to be treated supplied through distribution system or conduit 524” see paragraph [0202]).  
Regarding claim 5, US 697 in view of US 936 discloses the invention as discussed above in claim 4.  Further, US 697 in view of US 936 discloses that “electrodialysis apparatus 526 may remove, for example, about 80% of sodium chloride and potassium chloride and about 80% of the nitrate from the water to be treated supplied through distribution system or conduit 524 (see US 697 paragraph [0202]) and disclose a recycling loop (see US 697 paragraphs [0190], [0201]-[0205] and figures 4 & 5) wherein the “pre-filtered water to be treated introduced into the concentrating compartments 526B of electrodialysis apparatus 526 may be supplement by recycled concentrate makeup water from concentrate loop 528” (see US 697 see paragraph [0201] and figure 5).  
The recycling concentrate loop of US 697 in view of US 936 would necessarily possess a sodium chloride salt brine and thus, the recycling concentrate loop would necessarily regenerate a portion of the ion exchange column of the ion exchange unit/step operation.  Herein, the method and system of US 697 in view of US 936 is substantially identical to the process of the present application, and therefore, the method and system of US 697 in view of US 936 is presumed inherently to use a sodium chloride salt brine to regenerate an ion exchange column for use in the ion exchange unit operation.
The system and method of US 697 in view of US 936, including the recycling concentrate loop, appears to be substantially identical to the claimed “sodium chloride salt brine is used to regenerate an ion exchange column for use in the ion exchange unit operation” limitatio—unless these properties arise from features not yet claimed.
In the alternative, if US 697 in view of US 936 does not explicitly disclose a “sodium chloride salt brine is used to regenerate an ion exchange column for use in the ion exchange unit operation”, then this feature is nonetheless rendered obvious by the cited art.  That is, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that to use a waste product, such as sodium chloride, to regenerate an ion exchange column (see US 697 paragraphs [0008] &[0203]).
Regarding claim 6, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses commodity materials comprise magnesium hydroxide obtained from a selective precipitation unit operation at high pH (see rejection of claim 1; see US 936 paragraphs [0058], [0059], [0129]-[0132] (Magnesium hydroxide is a metal hydroxide.).
Regarding claim 8, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the brackish or saline water comprises concentrations of suspended solids, one or more multivalent ions or dissolved silica that cause scale formation on surfaces of thermal or membrane desalination equipment (see rejection of claim 1.  See US 697, paragraphs [0002]-[0008], [0075], [0151], [0187], [0197]-[0199] disclosing brackish/saline water comprising suspended solids, multivalent ions, and/or dissolved silica; see US 936, paragraphs [0002], [0049], [0051]-[0053], [0095], [0247], disclosing wastewater from power plant or a chemical plant comprising heavy metal sludge, multivalent ions and/or dissolved silica).
Regarding claim 9, US 697 in view of US 936 discloses the invention as discussed above in claim 8. Further, US 697 in view of US 936 discloses the multivalent ions are selected from the group consisting of calcium, magnesium, iron, aluminum, bicarbonate/carbonate, sulfate, and dissolved silica (see rejection of claim 1; see US 697 paragraphs [0002]-[0008], [0075], [0151], [0187], [0197]-[0199]; see US 936, paragraphs [0002], [0049], [0051]-[0053], [0095], [0247]).
Regarding claim 11, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the step of low pH degasification comprises lowering the pH of the water to less than pH 6 (see rejection of claim 1). 
Regarding claim 12, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses dissolved carbon dioxide is removed from the low pH solution by air stripping (see rejection of claim 1.  The system and method of US 697 in view of US 936 appears to be substantially identical to the claimed step of low pH degasification and thus inherently would possess the claimed functional properties, i.e. dissolved carbon dioxide is removed —unless these properties arise from features not yet claimed.). 
Regarding claim 13, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the pH of the feed water solution after degasification is raised to greater than pH 10.5 by addition of a strong base to achieve selective removal of high purity commodifiable magnesium hydroxide (see rejection of claim 1.  See US 697 paragraph [0207], [0242]. The system and method of US 697 in view of US 936 appears to be substantially identical to the claimed step of high pH precipitation and thus inherently would possess the claimed functional properties, i.e. selective removal of high purity commodifiable magnesium hydroxide —unless these properties arise from features not yet claimed.). 
Regarding claim 14, US 697 in view of US 936 discloses the invention as discussed above in claim 13. Further, US 697 in view of US 936 discloses selectively precipitated high purity magnesium hydroxide is removed from solution by a process that removes suspended solids from solution (see rejection of claim 1.  See US 697 paragraph [0207], [0242]. The system and method of US 697 in view of US 936 appears to be substantially identical to the claimed step of high pH precipitation and thus inherently would possess the claimed functional properties, i.e. selectively precipitated high purity magnesium hydroxide is removed from solution by a process that removes suspended solids from solution —unless these properties arise from features not yet claimed.).
Regarding claim 15, US 697 in view of US 936 discloses the invention as discussed above in claim 14. Further, US 697 in view of US 936 discloses the pH of the water is adjusted to approximately pH 7.0 after high pH selective magnesium hydroxide precipitation, during or prior to the ion exchange unit operation (see rejection of claim 1; US 697 also discloses the use of a pH adjusting system (“In some embodiments, the system further comprises a system for treating permeate of the nanofiltration apparatus to achieve at least one of upward pH adjustment, lowered pH adjustment, addition of chlorine gas or addition of hypochlorite ion” (see US 697 paragraph [0047]).). See US 936 disclose the use of at least one pH adjuster, which can be an acid or a base. Further, US 936 discloses the effect of pH on the precipitation behavior of the gypsum, silica, and calcium carbonate (see US 936 paragraphs [0095], [0118] and figures 14-16).  (“first pH adjuster 75A is not limited to the acid. For example, silicon oxide (SiO2) can be prevented from gelling by keeping pH on the alkaline side. On the other side, when pH is made to the alkaline side, calcium carbonate (CaCO3) and magnesium hydroxide (Mg(OH)2) may be precipitated. Because of this, scale generation is prevented by adding the scale prevention agent 74” (see US 936 paragraph [0118]).). 
Without showing unexpected results, the claimed pH cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pH in the system of US 697 in view of US 936 after high pH selective magnesium hydroxide precipitation, during or prior to the ion exchange unit operation.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize pH in the system of US 697 in view of US 936 after high pH selective magnesium hydroxide precipitation, during or prior to the ion exchange unit operation, and, in the course of routine experimentation, arrive at the claimed invention.
Regarding claim 16, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses the desalination step produces a concentrate stream containing sodium chloride salt as a concentrate that is at greater than 1% concentration (see rejection of claim 1; see US 697 paragraph [0190], [0215], [0246]. The system and method of US 697 in view of US 936 appears to be substantially identical to the claimed desalination step and thus inherently would possess the claimed functional properties, i.e. producing a concentrate stream containing sodium chloride salt as a concentrate that is at greater than 1% concentration —unless these properties arise from features not yet claimed.).
Regarding claim 17, US 697 in view of US 936 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 discloses magnesium is selectively obtained via high pH precipitation of magnesium hydroxide (see rejection of claims 1, 6, 13 and 14), calcium is selectively removed by cation exchange (see rejection of claims 1 and 9; see US 697 paragraphs [0090], [0151]) and sulfate is selectively removed by nanofiltration (see rejection of claims 1 and 9; see US 697 paragraphs [0050]-[0055],[0155], [0193], [0207]).
Claim(s) 5, 7, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 20190263697 (hereinafter US 697) in view of US PUB 20160367936 (hereinafter US 936) as applied to claim 4 above, and further in view of US 20140227151 A1 (hereinafter US 151). 
Regarding claim 5, US 697 in view of US 936 discloses the invention as discussed above in claim 4.  Further, US 697 in view of US 936 discloses that “electrodialysis apparatus 526 may remove, for example, about 80% of sodium chloride and potassium chloride and about 80% of the nitrate from the water to be treated supplied through distribution system or conduit 524 (see US 697 paragraph [0202]) and disclose a recycling loop (see US 697 paragraphs [0190], [0201]-[0205] and figures 4 & 5) wherein the “pre-filtered water to be treated introduced into the concentrating compartments 526B of electrodialysis apparatus 526 may be supplement by recycled concentrate makeup water from concentrate loop 528” (see US 697 see paragraph [0201] and figure 5).  
If the system and method of US 697 in view of US 936 does not explicitly disclose using the sodium chloride salt brine to regenerate an ion exchange column for use in the ion exchange unit operation, then this feature is nonetheless rendered obvious by US 151. 
The method and system of US 151 is a water purification process that uses desalination to recover purified soluble salt (see US 151 abstract and paragraphs [0002], [0003], [0007]-[0010]).  US 151 discloses that “[L]iquid residual, or supernatant, contains salt that is reusable in the regeneration solution of ion removal devices such as ion exchange or electrodialysis metathesis (EDM). The disclosed embodiments include a method for concentration and purification of salt. NaCl is recovered in a truly Zero Discharge Desalination (i.e., ZDD) process” (see US 151 abstract; see also paragraphs [0010], [0022]-[0030] (“The regeneration solution represents the purified and concentrated NaCl recovered by electrodialysis and/or ion-exchange columns or ion-removal devices” see paragraph [0023])). 
US 151 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water purification system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the feature of using liquid residual/supernatant comprising a salt, such as sodium chloride, to regenerate an ion removal devices such as ion exchange or electrodialysis metathesis (EDM), as disclosed in US 151, in the system and method of US 697 in view of US 936 because it would minimize waste and provide an efficient method of regenerating the ion removal devices in order to provide a continuous use of the system. 
Regarding claim 7, US 697 in view of US 936 and US 151 discloses the invention as discussed above in claim 1.  Further, US 697 in view of US 936 and US 151 discloses byproducts from the ion exchange and nanofiltration unit operations are combined and precipitated to obtain a commodifiable product (see US 151 figure 5 and paragraphs [0005], [0010], [0023], [0027], [0028], [0043], [0044].  Figure 5 of US 151 illustrates the combination of ion exchange and nanofiltration in a system to achieve high concentration of CaSO4.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method and system of US 697 in view of US 936 and US 151 to combined and precipitated the byproduct of the ion exchange and nanofiltration to obtain a commodifiable product, such as calcium sulfate, CaSO4, as disclosed in US 151, because it produces a commercial product such as “calcium sulfate, commonly referred to as gypsum, is used in drywall” (see US 151 paragraph [0023]) and it would minimize waste. 
Regarding claim 10, US 697 in view of US 936 and US 151 discloses the invention as discussed above in claim 17.  Further, US 697 in view of US 936 and US 151 discloses the commodifiable product is gypsum (see rejection of claim 7).
Regarding claim 17, US 697 in view of US 936 and US 151 discloses the invention as discussed above in claim 1. Further, US 697 in view of US 936 and US 151 discloses magnesium is selectively obtained via high pH precipitation of magnesium hydroxide (see rejection of claims 1, 6, 13 and 14; see US 151 figure 5 and paragraphs [0027], [0034], [0044]), calcium is selectively removed by cation exchange (see rejection of claims 1 and 9; see US 697 paragraphs [0090], [0151]; US 151 figure 5 and paragraphs [0005], [0010], [0022]-[0025], [0030], [0034], [0035]-[0038], [0042]-[0046]) and sulfate is selectively removed by nanofiltration (see rejection of claims 1 and 9; see US 697 paragraphs [0050]-[0055],[0155], [0193], [0207]; US 151 figure 5 and paragraphs [0005], [0010], [0022], [0024], [0029], [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773